Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 26(d)(1): Variable Universal Life Policy SECURITY LIFE OF DENVER INSURANCE COMPANY A STOCK COMPANY INSURED: JOHN DOE POLICY DATE: September 15, 2007 POLICY NUMBER: WE AGREE TO PAY the death benefit to the beneficiary upon the death of the insured while this policy is in force. WE ALSO AGREE to provide the other rights and benefits of the policy. These agreements are subject to the provisions of the policy. PLEASE READ YOUR POLICY CAREFULLY RIGHT TO EXAMINE PERIOD. You have the right to examine and return this policy. You may return it by mail or other delivery to the agent/registered representative who sold it to you or to our Customer Service Center within 10 days after you receive it. It will then be void from the beginning. Upon return of the policy during the right to examine period, we will refund [[all premiums paid] OR [the account value calculated as of the date the policy is received by us, plus any policy fees and charges deducted from the policy]]. [If this policy is a replacement policy as defined by state law where this policy is delivered, you have the right to examine and return this policy within xx days after you receive it.] We will refund [[all premiums paid] OR [the account value calculated as of the date the policy is received by us, plus any policy fees and charges deducted from the policy]]. Your policy is signed for Security Life of Denver Insurance Company by: /s/ Donald W. Britton /s/ Joy M. Benner Donald W. Britton Joy M. Benner President Secretary In this policy "you" and "your" refer to the owner of the policy. "We", "us" and "our" refer to Security Life of Denver Insurance Company. This policy is a FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY. This is a NON-PARTICIPATING policy. Death benefits and other values provided by this policy, when based on the investment experience of the Separate Account, are variable. These values may increase or decrease, based on the investment experience of the divisions of the Separate Account and are not guaranteed as to a fixed dollar amount. Death benefits are payable by us upon the death of the insured. There is no maturity date. Flexible premiums are payable by you during the lifetime of the insured until the policy anniversary nearest the insureds 121 st birth date. SECURITY LIFE OF DENVER INSURANCE COMPANY Home Office ING Customer Service Center Denver, Colorado P.O. Box 5065 Minot, ND 58702-5065 2516(VUL)-09/07 V00025160001 TABLE OF CONTENTS SCHEDULE 4 DEFINITIONS 5 INSURANCE COVERAGE PROVISIONS 6 POLICY DATE 6 BASE DEATH BENEFIT 6 CHANGE IN REQUESTED INSURANCE COVERAGE 6 Requested Increases in Coverage 7 Requested Decreases in Coverage 7 Death Benefit Option Changes 7 CONTINUATION OF COVERAGE BEYOND AGE 121 8 PAYOUT OF PROCEEDS 8 PREMIUM PROVISIONS 9 SCHEDULED PREMIUMS 9 UNSCHEDULED PREMIUMS 9 PREMIUM LIMITATION 9 FAILURE TO PAY PREMIUM 9 INITIAL PREMIUM ALLOCATION 9 SUBSEQUENT PREMIUM ALLOCATIONS 9 NET PREMIUM 10 CHANGES TO PREMIUM ALLOCATIONS 10 SEPARATE ACCOUNT PROVISIONS 10 THE SEPARATE ACCOUNT 10 SEPARATE ACCOUNT DIVISIONS 10 CHANGES WITHIN THE SEPARATE ACCOUNT 10 GENERAL ACCOUNT PROVISIONS 11 THE GENERAL ACCOUNT 11 GUARANTEED INTEREST DIVISION 11 LOAN DIVISION 11 TRANSFER PROVISIONS 11 ACCOUNT VALUE PROVISIONS 12 VALUES OF THE DIVISIONS ON THE INVESTMENT DATE 12 VALUE OF THE DIVISIONS OF THE SEPARATE ACCOUNT 12 Accumulation Unit Value 12 Accumulation Experience Factor 13 VALUE OF THE GUARANTEED INTEREST DIVISION 13 VALUE OF THE LOAN DIVISION 13 DEDUCTIONS 14 MONTHLY DEDUCTION 14 COST OF INSURANCE 14 REDEMPTION FEES 14 2516(VUL)-09/07 V00025160002 2 LOAN PROVISIONS 15 POLICY LOANS 15 LOAN INTEREST 15 LOAN INTEREST 15 PARTIAL WITHDRAWAL PROVISIONS 15 SURRENDER PROVISIONS 16 FULL SURRENDERS 16 BASIS OF COMPUTATIONS 16 SURRENDER VALUE ENHANCEMENT 16 GRACE PERIOD, TERMINATION AND REINSTATEMENT PROVISIONS 17 GRACE PERIOD 17 TERMINATION 17 REINSTATEMENT 17 DEFERRAL OF PAYMENT 18 GENERAL POLICY PROVISIONS 18 THE POLICY 18 CONTRACT CHANGES 18 AGE 18 PROCEDURES 18 OWNERSHIP 19 BENEFICIARIES 19 CHANGE RIGHT 19 COLLATERAL ASSIGNMENT 19 INCONTESTABILITY 19 MISSTATEMENT OF AGE OR GENDER 19 RECLASSIFICATION OF SMOKER AND/OR TOBACCO USE STATUS 20 SUICIDE EXCLUSION 20 PERIODIC REPORTS 20 ILLUSTRATION OF BENEFITS AND VALUES 20 NONPARTICIPATING 20 ING CUSTOMER SERVICE CENTER 20 PAYOUTS OTHER THAN AS ONE SUM 21 ELECTION 21 PAYOUT OPTIONS 21 CHANGE AND WITHDRAWAL 21 EXCESS INTEREST 22 MINIMUM AMOUNTS 22 SUPPLEMENTARY POLICY 22 INCOME PROTECTION 22 DEATH OF PRIMARY PAYEE 22 PAYMENTS OTHER THAN MONTHLY 22 SETTLEMENT OPTION TABLES 23 Any supplementary amendments, endorsements or riders and a copy of the application follow the final policy provisions and are to be considered part of the Policy. 2516(VUL)-09/07 V00025160003 3 (print for FUW version) SCHEDULE POLICY NUMBER: [67000001] POLICY DATE: [September 15, 2007] INSURED: [JOHN DOE] AGE/GENDER: [35, MALE] PREMIUM CLASS: [STANDARD NO TOBACCO] RATING FACTOR: [1.00] [FLAT EXTRA PER MONTH PER $1,000:] [$10.00 for 5 years] INITIAL STATED DEATH BENEFIT: [$100,000] [ADJUSTABLE TERM INSURANCE DEATH BENEFIT:] [$150,000*] [TARGET DEATH BENEFIT:] [$250,000**] MINIMUM DEATH BENEFIT AMOUNT: $100,000 DEATH BENEFIT OPTION: [1] MONTHLY PROCESSING DATE: [15 th ] SCHEDULED PREMIUM: [$2700.00] [Annual] DEFINITION OF LIFE INSURANCE TEST: [GUIDELINE PREMIUM TEST] [CASH VALUE ACCUMULATION TEST] Coverage will expire prior to the policy anniversary nearest the insureds 121 st birth date if premiums are insufficient to continue coverage. Coverage will also be affected by partial withdrawals, policy loans, changes in the current cost of insurance rates and expense charges, the investment experience of the divisions of the Separate Account, and the interest rate credited to amounts allocated to the Guaranteed Interest Division. *This amount is the amount of adjustable term death benefit on the policy date. This death benefit may vary from time to time and will depend on the account value. See your policy and rider for details. **This amount is the target death benefit on the policy date. This death benefit may change at the beginning of each policy year. See your Schedule and rider for details. ING CUSTOMER SERVICE CENTER: P.O. Box 5065, Minot, ND 58702-5065 Toll Free Number 1-877-253-5050 2516(VUL)-09/07 VFUW25160004 4 (print for GI version) SCHEDULE POLICY NUMBER: [67000001] POLICY DATE: [September 15, 2007] INSURED: [JOHN DOE] AGE/GENDER: [35, MALE] PREMIUM CLASS: [STANDARD NO TOBACCO] RATING FACTOR: [1.00] [FLAT EXTRA PER MONTH PER $1,000:] [$10.00 for 5 years] INITIAL STATED DEATH BENEFIT: [$100,000] [ADJUSTABLE TERM INSURANCE DEATH BENEFIT:] [$150,000*] [TARGET DEATH BENEFIT:] [$250,000**] MINIMUM DEATH BENEFIT AMOUNT: $50,000 DEATH BENEFIT OPTION: [1] MONTHLY PROCESSING DATE: [15 th ] SCHEDULED PREMIUM: [$2700.00] [Annual] DEFINITION OF LIFE INSURANCE TEST: [GUIDELINE PREMIUM TEST] [CASH VALUE ACCUMULATION TEST] Coverage will expire prior to the policy anniversary nearest the insureds 121 st birth date if premiums are insufficient to continue coverage. Coverage will also be affected by partial withdrawals, policy loans, changes in the current cost of insurance rates and expense charges, the investment experience of the divisions of the Separate Account, and the interest rate credited to amounts allocated to the Guaranteed Interest Division. *This amount is the amount of adjustable term death benefit on the policy date. This death benefit may vary from time to time and will depend on the account value. See your policy and rider for details. **This amount is the target death benefit on the policy date. This death benefit may change at the beginning of each policy year. See your Schedule and rider for details. ING CUSTOMER SERVICE CENTER: P.O. Box 5065, Minot, ND 58702-5065 Toll Free Number 1-877-253-5050 2516(VUL)-09/07 VGI025160004 4 SCHEDULE (CONTINUED) SEGMENT BENEFIT PROFILE Segment Stated Segment Death Effective Segment Target Description Benefit Amount Date Premium [Segment #1 $100,000 September 15, 2007 $3,393] ADDITIONAL BENEFITS AND RIDERS [Adjustable Term Insurance Rider premium class, rating and/or flat extra, if any, are the same as Segment #1] A segment is a block of death benefit coverage. The stated death benefit shown on the Schedule at issue is Segment #1. Additional segments may be added to the policy after issue to increase the death benefit. Each individual segment added to the policy has its own cost of insurance charges and expense charges as shown in the Schedule. This is further defined in the Definitions section of your policy. 2516(VUL)-09/07 V0002516004A 4A SCHEDULE (CONTINUED) EXPENSE CHARGES A. Premium Expense Charge. This charge is a percent of all premiums. The premium expense charge in segment years 1 through 5 is 8% of premium up to the segment target premium and 4% for amounts in excess of the segment target premium. In segment year 6 and thereafter the premium expense charge is 4% of all premiums. See the Net Premium provision for details. B . Guaranteed Maximum Monthly Expense Charges: 1. Per Policy Charge: $30 per policy month in policy years 1-10. $5 per policy month in policy year 11 and thereafter. 2. Administrative Expense Base Policy Charges: [$0.12] per month per thousand of stated death benefit in segment years 1-20. $0.10 per month per thousand of stated death benefit in segment year 21 and thereafter. [Adjustable Term Insurance Rider $0.05 per month per thousand of Adjustable Term Insurance Rider benefit in segment years 1-10. $0.01 per month per thousand of Adjustable Term Insurance Rider benefit in segment year 11 and thereafter.] 3. Mortality and Expense 0.05% per month of the net account value held in the Risk Charge: Separate Account. 0.60% annually. 2516(VUL)-09/07 V0002516004B 4B SCHEDULE (CONTINUED) TRANSACTION CHARGES A. Partial Withdrawal Service Fee: $10 per partial withdrawal. B. Excess Policy Illustration Fee: $25 for each illustration after the 1 st in a policy year. POLICY LOANS A. Policy Loan Interest Rate Charged: 3.75% per year in policy years 1-10. 3.15% per year in policy year 11 and thereafter. B. Guaranteed Interest Rate Credited To Loan Division: 3.00% per year. C. Minimum Loan Amount: $100. D. Maximum Loan Amount: See Loan Provisions section. PARTIAL WITHDRAWALS A. Minimum Partial Withdrawal Amount: $100. B. Maximum Partial Withdrawal Amount: Amount which will leave $500 as the net cash surrender value. C. Limit On Partial Withdrawals: Twelve (12) per policy year. GUARANTEED INTEREST DIVISION A. Guaranteed Minimum Interest Rate Credited to amounts allocated to the Guaranteed Interest Division: 3.00% per policy year SURRENDER VALUE ENHANCEMENT Policy Year Percentage 1 5% 2 2.5% 3 + 0% 2516(VUL)-09/07 V0002516004C 4C SCHEDULE (CONTINUED ) DEFINITION OF LIFE INSURANCE GUIDELINE PREMIUM TEST DEATH BENEFIT FACTORS Under the Guideline Premium Test the policys base death benefit at any time will be at least equal to the account value plus the surrender value enhancement, if any, times the appropriate factor from this table. Insureds Insureds Attained Attained Age Factor Age Factor 15-40 2.50 41 2.43 71 1.13 42 2.36 72 1.11 43 2.29 73 1.09 44 2.22 74 1.07 45 2.15 75 1.05 46 2.09 76 1.05 47 2.03 77 1.05 48 1.97 78 1.05 49 1.91 79 1.05 50 1.85 80 1.05 51 1.78 81 1.05 52 1.71 82 1.05 53 1.64 83 1.05 54 1.57 84 1.05 55 1.50 85 1.05 56 1.46 86 1.05 57 1.42 87 1.05 58 1.38 88 1.05 59 1.34 89 1.05 60 1.30 90 1.05 61 1.28 91 1.04 62 1.26 92 1.03 63 1.24 93 1.02 64 1.22 94 1.01 65 1.20 95 1.00 66 1.19 96 1.00 67 1.18 97 1.00 68 1.17 98 1.00 69 1.16 99 1.00 70 1.15 100 + 1.00 2516(VUL)-09/07 VGL02516004D 4D [For all states except IN, NJ and PA: SCHEDULE (CONTINUED) DEFINITION OF LIFE INSURANCE CASH VALUE ACCUMULATION TEST DEATH BENEFIT FACTORS Your policy's base death benefit will not be less than the amount of life insurance necessary to comply with the Cash Value Accumulation Test of section 7702 of the Internal Revenue Code, as applicable to your policy. Specifically, the base death benefit at any time will not be less than the account value plus the surrender value enhancement, if any, times the reciprocal of the net single premium for $1 of death benefit at such time (the "Death Benefit Factor"). For this purpose, the net single premium will be determined using the following assumptions: (a) Cost of insurance rates based on 100% of the 2001 Commissioners Standard Ordinary Mortality Table (age nearest birthday, as reflected in your policy's guaranteed cost of insurance rates applicable to the standard rate class), except that if lower cost of insurance rates are guaranteed for any duration, then such lower rates will be used; (b) Interest at an annual effective interest rate equal to the greater of 4% or the rate or rates guaranteed under the policy, including any interest rate guarantee applicable for any duration; (c) No expense charges; (d) The death benefit assumed in the calculation will be deemed not to increase; (e) The death benefit assumed in the calculation will be deemed to be provided until a hypothetical maturity date that is the insureds attained age 100; and (f) Application of all other computational rules and requirements of the Cash Value Accumulation Test of section 7702 of the Internal Revenue Code. Your policy will be construed in a manner consistent with the requirements of the Cash Value Accumulation Test of section 7702 of the Internal Revenue Code.] 2516(VUL)-09/07 VCV02516004D 4D [For IN, NJ and PA: SCHEDULE (CONTINUED) DEFINITION OF LIFE INSURANCE CASH VALUE ACCUMULATION TEST DEATH BENEFIT FACTORS Your policy's base death benefit at any time will not be less than: (a) The account value plus the surrender value enhancement, if any; multiplied by (b) The appropriate Death Benefit Factor from the following table; multiplied by (c) The sum of one plus the greater of (i) the rate or rates guaranteed under the policy, including any interest rate guarantee applicable for any duration, or (ii) 4%; with the result divided by (d) Insured's Death Insured's Death Insured's Death Insured's Death Attained Benefit Attained Benefit Attained Benefit Attained Benefit Age Factor Age Factor Age Factor Age Factor 15 37 59 81 16 38 60 82 17 39 61 83 18 40 62 84 19 41 63 85 20 42 64 86 21 43 65 87 22 44 66 88 23 45 67 89 24 46 68 90 25 47 69 91 26 48 70 92 27 49 71 93 28 50 72 94 29 51 73 95 30 52 74 96 31 53 75 97 32 54 76 98 33 55 77 99 34 56 78 100+ 35 57 79 36 58 80 ] 2516(VUL)-09/07 WILL VARY BY STATE 4D SCHEDULE (CONTINUED) TABLE OF GUARANTEED RATES-Segment #1 Guaranteed Maximum Cost of Insurance Rates Per $1,000 of Net Amount at Risk (These rates apply to the Base Policy.) Monthly Monthly Monthly Monthly Cost of Cost of Cost of Cost of Attained Insurance Attained Insurance Attained Insurance Attained Insurance Age Rate Age Rate Age Rate Age Rate 15 46 77 16 47 78 17 48 79 18 49 80 19 50 81 20 51 82 21 52 83 22 53 84 23 54 85 24 55 86 25 56 87 26 57 88 27 58 89 28 59 90 29 60 91 30 61 92 31 62 93 32 63 94 33 64 95 34 65 96 35 66 97 36 67 98 37 68 99 38 69 39 70 40 71 41 72 42 73 43 74 44 75 45 76 The rates shown above are for a standard premium class. If the policy is based on a special premium class (other than standard), the maximum cost of insurance rates will be adjusted using the rating factor shown in the Schedule for the special premium class. If the special premium class is a stated percentage increase, the maximum cost of insurance rates will be determined by multiplying the rates for a standard rate class shown above by the rating factor shown in the Schedule. If the special premium class is a flat extra per $1,000, the maximum cost of insurance will be determined by adding the flat extra per month per $1,000 shown in the Schedule to the rate per $1,000 for the standard rate shown above. The rates shown above are based on the 2001 U.S. Commissioners Standard Ordinary Age Nearest Birthday, [Male] Unismoke Ultimate Mortality Table. 2516(VUL)-09/07 VM002516004E 4E SCHEDULE (CONTINUED) TABLE OF GUARANTEED RATES-Segment #1 Guaranteed Maximum Cost of Insurance Rates Per $1,000 of Rider Benefit (Adjustable Term Insurance Rider) Monthly Monthly Monthly Monthly Cost of Cost of Cost of Cost of Attained Insurance Attained Insurance Attained Insurance Attained Insurance Age Rate Age Rate Age Rate Age Rate 15 46 77 16 47 78 17 48 79 18 49 80 19 50 81 20 51 82 21 52 83 22 53 84 23 54 85 24 55 86 25 56 87 26 57 88 27 58 89 28 59 90 29 60 91 30 61 92 31 62 93 32 63 94 33 64 95 34 65 96 35 66 97 36 67 98 37 68 99 38 69 39 70 40 71 41 72 42 73 43 74 44 75 45 76 The rates shown above are for a standard premium class. If the policy is based on a special premium class (other than standard), the maximum cost of insurance rates will be adjusted using the rating factor shown in the Schedule for the special premium class. If the special premium class is a stated percentage increase, the maximum cost of insurance rates will be determined by multiplying the rates for a standard rate class shown above by the rating factor shown in the Schedule. If the special premium class is a flat extra per $1,000, the maximum cost of insurance will be determined by adding the flat extra per month per $1,000 shown in the Schedule to the rate per $1,000 for the standard rate shown above. The rates shown above are based on the 2001 U.S. Commissioners Standard Ordinary Age Nearest Birthday, [Male] Unismoke Ultimate Mortality Table. 2516(VUL)-09/07 VMATR2516004F 4F SCHEDULE (CONTINUED) ADJUSTABLE TERM INSURANCE RIDER SCHEDULE TABLE OF TARGET DEATH BENEFITS Refer to your rider for more information. TARGET TARGET TARGET DEATH DEATH DEATH [POLICY YEAR BENEFIT POLICY YEAR BENEFIT POLICY YEAR BENEFIT 1 37 73 2 38 74 3 39 75 4 40 76 5 41 77 6 42 78 7 43 79 8 44 80 9 45 81 10 46 82 11 47 83 12 48 84 13 49 85 14 50 86 15 51 87 0 16 52 88 0 17 53 89 0 18 54 90 0 19 55 91 0 20 56 92 0 21 57 93 0 22 58 94 0 23 59 95 0 24 60 96 0 25 61 97 0 26 62 98 0 27 63 99 0 28 64 0 29 65 0 30 66 0 31 67 0 32 68 0 33 69 0 34 70 0] 35 71 36 72 2516(VUL)-09/07 V0002516ATR01 DEFINITIONS Account value The sum of the amounts allocated to the divisions of the Separate Account and to the Guaranteed Interest Division, as well as any amount set aside in the Loan Division. Accumulation unit A unit of measurement used to calculate the account value in each division of the Separate Account. Accumulation unit value The value of the accumulation units of each division of the Separate Account. The accumulation unit value is determined as of each valuation date. Age The policy is issued at the age shown in the Schedule. The issue age is based on the age on the birthday nearest to the policy date. Attained age is based on the age at issue increased by the number of completed policy years. Base death benefit The base death benefit depends on the death benefit option you choose. This is defined in the Base Death Benefit provision of the policy. Cash surrender value Cash surrender value on any valuation date is the account value plus the amount of the surrender value enhancement, if any. Divisions of the Separate Account The investment divisions available in the Separate Account, each of which invests in a corresponding mutual fund. Free look period The free look period ends on the earlier of: (a) the date this policy was delivered to you plus the right to examine period, so long as we receive notice of the delivery date at our Customer Service Center before the date defined in (b), or (b) the date this policy is mailed from our Customer Service Center plus 5 days plus the right to examine period. General Account The account containing all of our assets other than those held in a separate account. Guaranteed Interest Division Part of our General Account to which all or part of the account value may be allocated and which provides guarantees of principal and interest. ING Customer Service Center Our Customer Service Center is located at P.O. Box 5065, Minot, ND 58702-5065. For overnight delivery, the address is 2000 21 st Ave NW, Minot, ND 58703-0890. 2516(VUL)-09/07 V00025160005 5 Investment date The date we first allocate your net premium payment to your policy. We will allocate the initial net premium to your policy at the end of the valuation period during which the latest of the following requirements is satisfied: (a) We receive the amount of premium required for coverage to begin under the policy; and (b) We have approved the policy for issue; and (c) All issue requirements have been met and received in our Customer Service Center. Loan Division Part of our General Account in which funds are set aside to secure any outstanding policy loan and accrued loan interest when due. Minimum death benefit The minimum death benefit is the stated death benefit if there is no Adjustable Term Insurance Rider attached to your policy. If there is an Adjustable Term Insurance Rider attached to your policy, the minimum death benefit is the target death benefit. The minimum death benefit is shown on the Schedule. Monthly Processing Date The date each month on which the monthly deductions from the account value are due. The first monthly processing date will be the investment date. Subsequent monthly processing dates will be the same date as the policy date each month thereafter. If that date is not a valuation date, the monthly processing date will be the next valuation date. Net account value The amount of the account value minus any policy loan including accrued but unpaid loan interest. Net cash surrender value The amount of the cash surrender value minus any policy loan including accrued but unpaid loan interest. Net premium The premium amount paid minus the premium expense charge shown in the Schedule. This charge is deducted from each premium before the premium is applied to your account value. Partial withdrawal The withdrawal of a portion of your net account value from the policy. The partial withdrawal will cause a service fee to be incurred and may reduce the death benefit. Policy date The effective date for all coverage provided in the original application. The policy date is shown in the Schedule. Policy loan The sum of amounts you have borrowed using your policy as collateral for the loan, increased by any policy loan interest capitalized when due, and reduced by any policy loan repayments. Right to examine period The number of days after delivery during which you have the right to examine your policy and return it for a refund. See the cover page for a description of your right to examine period. 2516(VUL)-09/07 V0002516005A 5A Scheduled premium The amount that you specify on the application as the amount of premium you intend to pay at fixed intervals over a specified period of time. Premiums may be paid monthly, quarterly, semiannually, or annually, as you determine. You need not pay the scheduled premium and you may change it at any time. Also, within limits, you may pay less or more than the scheduled premium. Segment A segment is a block of death benefit coverage. The stated death benefit shown on the Segment Benefit Profile of the Schedule is the initial segment, or Segment #1. Each increase in the stated death benefit (other than due to an option change) is a new segment. Each new segment will be shown separately on the Segment Benefit Profile of the Schedule. The first year for a segment begins on the effective date of the segment and ends one year later. Each new segment may be subject to new expense charges, new cost of insurance charges and new incontestability and suicide exclusion periods. Segment premium The actual premium received allocated to existing segments. Premium is allocated in the same proportion that the segment target premium bears to the sum of all segment target premium. If there is only one segment target premium, the entire premium is allocated to the segment. Segment target premium is shown in the Schedule. Because each segment has unique segment years, each segment premium is associated with a segment year. Separate Account The Separate Account is an account established by us, pursuant to the laws of the State of Colorado, to separate the assets funding the benefits for the class of policies to which this policy belongs from our other assets. Stated death benefit The sum of the segments under the policy. The stated death benefit changes when there is an increase or a decrease or when a transaction on the policy causes it to change (for example, a partial withdrawal under an Option 1 base death benefit may cause the stated death benefit to change). Target death benefit The target death benefit is the stated death benefit plus the amount of scheduled Adjustable Term Insurance Rider benefit, if any. Refer to the Adjustable Term Insurance Rider for more information. Target premium Target premium is used to determine your premium expense charge and is actuarially determined based on the age and gender of the insured person. Target premium is not based on your scheduled premium. Valuation date Each date on which the accumulation unit value of the divisions of the Separate Account and the net asset value of the shares of the corresponding mutual funds are determined. Currently, these values are determined after the close of business of the New York Stock Exchange (NYSE) on any normal business day, Monday through Friday, that the NYSE is open for trading. The valuation date may be revised as needed in accordance with applicable federal securities laws and regulations. Valuation period The period which begins at 4:00 p.m. Eastern time on a valuation date and ends at 4:00 p.m. Eastern time on the next succeeding valuation date. The valuation period may be revised as needed in accordance with applicable federal securities laws and regulations. 2516(VUL)-09/07 V0002516005B 5B INSURANCE COVERAGE PROVISIONS POLICY DATE The policy date is the date from which we measure policy years and determine the monthly processing date. The first monthly processing date is the investment date. Future monthly processing dates are the same calendar day of each month as the policy date unless this is not a valuation date in which case the monthly processing date occurs on the next valuation date. A policy anniversary occurs each year on the same month and day as the policy date unless this is not a valuation date in which case the policy anniversary occurs on the next valuation date. The effective date for new segments and additional benefits is shown in the Schedule. BASE DEATH BENEFIT The base death benefit will be determined, at any time, as follows: Option 1: Under Option 1, the base death benefit is the greater of: (a) The stated death benefit; or (b) The account value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the Death Benefit Factors described in the Schedule. Option 2: Under Option 2, the base death benefit is the greater of: (a) The stated death benefit plus the account value, or (b) The account value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the Death Benefit Factors described in the Schedule. Option 3: Under Option 3, the base death benefit is the greater of: (a) The stated death benefit plus premiums received less partial withdrawals, or (b) The account value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the Death Benefit Factors described in the Schedule. The stated death benefit and the death benefit option are shown in the Schedule. This policy is designed to qualify as a life insurance contract under the Internal Revenue Code. All terms and provisions of the policy shall be construed in a manner consistent with that design. The base death benefit in force at any time shall not be less than the amount of insurance necessary to achieve such qualification under the applicable provisions of the Internal Revenue Code in existence at the time the policy is issued. We reserve the right to amend the policy or adjust the amount of insurance when required to maintain this tax qualification. We will send you a copy of any policy amendment. The definition of life insurance test is the specific method by which your life insurance policy may qualify as a life insurance policy under the Internal Revenue Code. The test applicable to your policy is shown in your Schedule. If no test is elected on the application, the Guideline Premium Test will apply to your policy. The test is not subject to change unless required by a change in the Internal Revenue Code, its regulations or by other applicable legal authority. CHANGE IN REQUESTED INSURANCE COVERAGE You may request that the insurance coverage be increased or decreased. Decreases are not allowed before the first policy anniversary. The change in coverage may not be for an amount less than $1,000. The effective date of the change will be the monthly processing date immediately following the date your written application is approved by us. After any change to the stated death benefit, you will receive an amended Schedule reflecting the change, the benefit under any riders, if applicable, and the new target premium. We reserve the right to reject any change request that would cause the guideline level annual premium or the guideline single premium, as defined by under the Guideline Premium Test, to become negative. 2516(VUL)-09/07 V00025160006 6 Requested Increases in Coverage Subject to our limits, you may request an increase in the stated death benefit after the first monthly processing date through attained age 80 (age 70 when this policy is issued as part of a group or sponsored plan). An increase will become effective as of the monthly processing date immediately following the date your written application is approved by us. You must provide evidence satisfactory to us that the insured is insurable according to our normal rules of underwriting for the applicable premium class for this type of policy. This evidence will include an application and may include required medical information. An increase will consist of a new segment of stated death benefit. Each new segment will result in a new premium expense charge which will be deducted from the premium allocated to the new segment. The new segment may also be subject to new monthly expense charges; new cost of insurance charges and new incontestability and suicide exclusion periods. Requested Decreases in Coverage After the first policy anniversary, you may request a decrease in the stated death benefit. We will limit the decrease such that immediately after the requested decrease, the stated death benefit, or target death benefit, if greater, is at least the minimum amount we require to issue this policy. The minimum amount is shown in the Schedule. A decrease will be effective as of the monthly processing date immediately following the date your written application is approved by us. A decrease will first reduce Adjustable Term Insurance Rider coverage, if attached to your policy, and will then reduce each of the stated death benefit segments in the same proportion as the stated death benefit is reduced. The stated death benefit, or target death benefit, if greater, after any change must be greater than or equal to the minimum we require to issue this policy. Death Benefit Option Changes Beginning with the first monthly processing date and ending with the policy anniversary nearest the insureds 121 st birth date, you may request to change the death benefit option. This change will be effective as of the next monthly processing date following approval. A death benefit option change applies to the entire stated death benefit. We may not allow any change if it would reduce the stated death benefit below the minimum we require to issue this policy at the time of reduction. Death benefit option changes from Option 1 to Option 3, from Option 2 to Option 3 and from Option 3 to Option 2 are not allowed. After the effective date of the change, the stated death benefit will be changed according to the following table: OPTION CHANGE FROM TO STATED DEATH BENEFIT FOLLOWING THE CHANGE EQUALS: Option 1 Option 2 Stated death benefit prior to such change minus your account value as of the effective date of the change. Option 2 Option 1 Stated death benefit prior to such change plus your account value as of the effective date of the change. Option 3 Option 1 Stated death benefit prior to such change plus the sum of all the premiums received minus all partial withdrawals taken prior to the effective date of the change. To determine the segment stated death benefit after an option change, your account value will be allocated to each segment in the same proportion that segment bears to the stated death benefit as of the effective date of the change. 2516(VUL)-09/07 V00025160007 7 CONTINUATION OF COVERAGE BEYOND AGE 121 If the policy is in force on the policy anniversary nearest the insureds 121 st birth date, the policy will continue pursuant to the terms of the policy. On this date, the following will occur: (a) If there is no Adjustable Term Insurance Rider on the policy, the stated death benefit for the policy remains unchanged as of the policy anniversary nearest the insureds st birth date. If there is an Adjustable Term Insurance Rider attached to the policy, the stated death benefit for the policy will equal the target death benefit on the policy anniversary nearest the insureds 121 st birth date. Any Adjustable Term Insurance Rider will then terminate; (b) All other riders attached to the policy also will terminate; (c) The portion of your account value invested in the divisions of the Separate Account will be transferred into the Guaranteed Interest Division and no further investment in the divisions of the Separate Account will be allowed; and (d) If the death benefit option in force on the policy is Option 2 or Option 3, the policy will be converted to death benefit Option 1 in accordance with the procedures outlined in the Death Benefit Option Changes provision of the policy. No further changes will be allowed to the death benefit option. After the policy anniversary nearest the insureds 121 st birth date, no further premiums will be accepted and no monthly deductions will be made. Policyholder transaction charges continue to be deducted at the time of the applicable transaction. We will continue to credit interest to the account value in the Guaranteed Interest Division. Policy loans and withdrawals continue to be available. Any existing policy loan will continue. Policy loan interest will continue to accrue and if not paid, may cause your policy to lapse. Payments on policy loans will be accepted. The policy will enter the 61-day grace period if the net account value is zero or less. Coverage provided beyond the policy anniversary nearest the insureds 121 st birth date may cause your policy to fail to qualify as life insurance under the Internal Revenue Code. You may be subject to adverse tax consequences. A tax advisor should be consulted before you choose to continue your policy after the policy anniversary nearest the insureds 121 st birth date. If you do not want coverage to continue past the policy anniversary nearest the insureds 121 st birth date, the policy may be surrendered. PAYOUT OF PROCEEDS Proceeds refer to the amount we will pay: (a) Upon surrender of the policy; or (b) Upon the insureds death. The proceeds upon surrender of this policy will be the net cash surrender value. The amount of proceeds payable upon the insureds death will be the base death benefit in effect on the date of the insureds death; plus any amounts payable from any additional benefits provided by rider; minus any outstanding policy loan including accrued but unpaid interest; minus any unpaid monthly deductions incurred prior to the date of the insureds death. The calculation of the death proceeds will be computed as of the date of the insureds death. We will determine the amount of death proceeds payable when we have received due proof of the insureds death and any other information which is necessary to process the claim. Any proceeds we pay are subject to adjustments as provided in the Misstatement of Age or Gender, Suicide Exclusion and Incontestability provisions. 2516(VUL)-09/07 V00025160008 8 We will pay proceeds in one lump sum unless you request an alternate method of payment. There are many possible methods of payment. The available payout methods are described in the Payouts Other Than As One Sum provision. Contact us or your agent/registered representative for additional information. Interest will be paid on the one lump sum death proceeds from the date of the insureds death to the date of payment, or until a payout option is selected. Interest will be at the rate we declare, or at any higher rate required by law. PREMIUM PROVISIONS SCHEDULED PREMIUMS The scheduled premium as shown in the Schedule may be paid while this policy is in force prior to the policy anniversary nearest the insureds 121 st birth date. You may increase or decrease the amount of the scheduled premium, subject to limits we may set and provisions in the Premium Limitation section. Under conditions provided in the Grace Period provision you may be required to make premium payments to keep the policy in force. You may pay premiums on a monthly basis through an automated payment facility. UNSCHEDULED PREMIUMS You may make unscheduled premium payments at any time the policy is in force prior to the policy anniversary nearest the insureds 121 st birth date, subject to the Premium Limitation section. Unless you tell us otherwise, these premium payments will first be applied to reduce or pay off any existing policy loan and, as such, premium expense charges will not be deducted. We may limit the amount of such unscheduled premium payments if the payment would result in an increase in the base death benefit. PREMIUM LIMITATION We will refund any premium that causes your policy not to qualify as a life insurance policy under the Internal Revenue Code. No premium may be paid after the death of the insured. No premium may be paid after the policy anniversary nearest the insureds 121 st birth date. FAILURE TO PAY PREMIUM If you stop paying premiums prior to the policy anniversary nearest the insureds 121 st birth date, your coverage may lapse. See your Grace Period provision for details. INITIAL PREMIUM ALLOCATION Until the end of the free look period, the initial net premium designated for allocation to divisions of the Separate Account will be allocated to the money market division and any net premium designated for allocation to the Guaranteed Interest Division will be allocated to that division. Any subsequent net premium received after the policy date and before the end of the free look period will be allocated in the same manner as the initial net premium at the end of the valuation period during which we receive the premium at our Customer Service Center. On the valuation date immediately following the end of the free look period, the balance of the amount in the money market division will be transferred to other divisions of the Separate Account according to your allocation instructions. The amounts allocated to the Guaranteed Interest Division will remain in that division. SUBSEQUENT PREMIUM ALLOCATIONS After the free look period, all future scheduled and unscheduled premiums will be allocated to the divisions of the Separate Account and/or the Guaranteed Interest Division in accordance with your allocation instructions. This allocation will occur at the end of the valuation date during which we receive the premium at our Customer Service Center. 2516(VUL)-09/07 V00025160009 9 NET PREMIUM Net premium equals the premium paid minus the premium expense charge shown in the Schedule. Each time we receive a premium we determine the premium expense charge by multiplying the applicable percentage times the segment premium. There is a different percentage for the segment year in which the premium is received. Premiums allocated to a new segment will be subject to a new premium expense charge. The Schedule shows the target premium for each segment and the premium expense charge percentage. Segment premium is defined in the Definitions section of your policy. CHANGES TO PREMIUM ALLOCATIONS You may change your premium allocation in accordance with instructions included in your policy prospectus. SEPARATE ACCOUNT PROVISIONS THE SEPARATE ACCOUNT The Separate Account is registered as a unit investment trust under the Investment Company Act of 1940. All income, gains and losses, whether or not realized, from assets allocated to the Separate Account are credited to or charged against the Separate Account without regard to income, gains or losses of our General Account. The assets of the Separate Account are our property but are separate from our General Account and our other Separate Accounts. That portion of the assets of the Separate Account equal to the reserves and other policy liabilities with respect to the Separate Account is not chargeable with liabilities arising out of any other business we may conduct or subject to creditor claims against us. SEPARATE ACCOUNT DIVISIONS The Separate Account is divided into divisions, each of which invests in a corresponding underlying mutual fund. The current eligible divisions are shown in your policy prospectus. We may, from time to time, add additional divisions or close existing divisions. If we do, you may be permitted to select from the available divisions subject to the terms and conditions we may impose on those allocations. We reserve the right to limit the number of divisions in which you may invest over the life of the policy. We also reserve the right to limit the number of divisions in which you invest during a policy or calendar year. These limits, if any, will be listed in the updated policy prospectus provided to you each year. Additionally, we reserve the right to reject, without prior notice, any allocation or transfer to a division if the corresponding mutual fund will not accept the allocation or transfer for any reason. CHANGES WITHIN THE SEPARATE ACCOUNT Subject to state and federal law and the rules and regulations thereunder, we may, from time to time make any of the following changes to the Separate Account: (a) Make additional divisions available. These divisions will invest in corresponding mutual funds we find suitable for the policy; (b) Close or eliminate divisions from the Separate Account or combine 2 or more divisions; (c) Substitute a new mutual fund for the existing mutual fund in which a division invests. A substitution may become necessary if, in our judgment, a mutual fund no longer suits the purposes of the policy, there is a change in laws or regulations, there is a change in a mutual funds investment objectives or restrictions, the mutual fund is no longer available for investment, or for any other reason, such as a declining asset base, we deem a substitution appropriate; 2516(VUL)-09/07 V00025160010 10 (d) Transfer assets of the Separate Account, which we determine to be associated with the class of policies to which your policy belongs, to another Separate Account; (e) Withdraw the Separate Account from registration under the Investment Company Act of 1940; (f) Operate the Separate Account as a management investment company under the Investment Company Act of 1940; (g) Invest one or more divisions in a mutual fund other than, or in addition to, the existing mutual funds; (h) Discontinue the sale of policies; (i) Terminate any employer or plan trustee agreement with us pursuant to its terms; (j) Restrict or eliminate any voting rights as to the Separate Account; and (k) Make any changes required by the Investment Company Act of 1940 or the rules or regulations thereunder. We will not make a change until it is effective with the SEC and approved by the appropriate state insurance departments, if necessary. We will notify you of any changes to the Separate Account. GENERAL ACCOUNT PROVISIONS THE GENERAL ACCOUNT The General Account holds all of our assets other than those held in the Separate Account or our other separate accounts. The Guaranteed Interest Division and the Loan Division are a part of our General Account. GUARANTEED INTEREST DIVISION The Guaranteed Interest Division is another investment option to which you may allocate premiums or make transfers. The account value of the Guaranteed Interest Division is equal to amounts allocated to this division plus any earned interest minus deductions taken from this division. Interest is credited at the guaranteed rate shown in the Schedule or may be credited at a higher rate. Any higher rate is guaranteed not to change more frequently than every policy anniversary. LOAN DIVISION The Loan Division is the account used to hold collateral for a policy loan, if any. See the Loan Provisions section for information. TRANSFER PROVISIONS After the initial premium allocation and until the policy anniversary nearest the insureds 121 st birth date, your account value in each division may be transferred to any other division of the Separate Account or to the Guaranteed Interest Division upon your request. One transfer from the Guaranteed Interest Division into the separate account divisions may be made during the first 30 days of each policy year. The minimum required for transfer is $100. This policy is not designed to serve as a vehicle for frequent and/or excessive transfers. We have an excessive trading policy and may monitor transfer activity under that policy. Under our policy we may restrict or reject transfers that violate our excessive trading policy or that would be rejected by an underlying fund for any reason. The limitations, requirements, terms and conditions of our excessive trading policy will be listed in and governed by your policy prospectus in effect at the time of the transfer. On the policy anniversary nearest the insureds 121 st birth date, your account value in each division of the Separate Account will be transferred into the Guaranteed Interest Division and no further transfers will be allowed. Likewise, if you exercise your Change Right during the first two policy years, your account value in each division of the Separate Account will be transferred into the Guaranteed Interest Division and no further transfers will be allowed. 2516(VUL)-09/07 V00025160011 11 ACCOUNT VALUE PROVISIONS The account value is the sum of the current amounts allocated to the divisions of the Separate Account and to the Guaranteed Interest Division plus your balance in the Loan Division. The account value is based on premiums paid, policy and rider charges assessed, loans and withdrawals taken, monthly deductions, premium expense charges, transaction charges, and the investment experience or credited interest of the divisions to which your account value is allocated. Your net account value is equal to your account value minus any policy loan including accrued but unpaid loan interest. VALUES OF THE DIVISIONS ON THE INVESTMENT DATE The value of each division of the Separate Account and the Guaranteed Interest Division as of the investment date is equal to: (a) The allocation to that division of the initial net premium; minus (b) The portion of any monthly deductions due on the policy date allocated to that division. VALUE OF THE DIVISIONS OF THE SEPARATE ACCOUNT On valuation dates after the investment date, the value of each division of the Separate Account is calculated as follows: (a) The number of accumulation units in that division as of the beginning of the current valuation period multiplied by that divisions accumulation unit value for the current valuation period; plus (b) Any additional net premiums allocated to that division during the current valuation period; plus (c) Any value transferred to that division during the current valuation period; minus (d) Any value transferred from that division during the current valuation period; minus (e) Any partial withdrawals taken and any applicable partial withdrawal service fees which are allocated to that division during the current valuation period; plus (f) Any amounts transferred into that division from the Loan Division as a result of a loan or loan interest payment; minus (g) Any amounts transferred to the Loan Division as a result of any loans which are allocated to that division during the current valuation period; minus (h) The portion of the monthly deduction allocated to that division, if a monthly processing date occurs during the current valuation period; minus (i) The portion of any transaction charges and mutual fund redemption fees allocated to that division during the current valuation period. Accumulation Unit Value The investment experience of a division of the Separate Account is determined as of each valuation date. We use an accumulation unit value to measure the experience of each of the Separate Account divisions during a valuation period. We generally set the accumulation unit value at $10 when each division is opened. The accumulation unit value for a valuation date equals the accumulation unit value for the preceding valuation date multiplied by the accumulation experience factor defined below for the valuation period ending on the valuation date. The number of units for a given transaction related to a division of the Separate Account as of a valuation date is determined by dividing the dollar value of that transaction by that divisions accumulation unit value for that date. 2516(VUL)-09/07 V00025160012 12 Accumulation Experience Factor For each division of the Separate Account, the accumulation experience factor reflects the investment experience of the corresponding mutual fund in which that division invests and the charges assessed against that division for a valuation period. The accumulation experience factor is calculated as follows: (a) The net asset value of the corresponding mutual funds in which that division invests as of the end of the current valuation period; plus (b) The amount of any dividend or capital gains distribution declared and reinvested in the corresponding mutual fund in which that division invests during the current valuation period; minus (c) A charge for taxes, if any. (d) The result of (a), (b) and (c) is then divided by the net asset value of the corresponding mutual fund in which that division invests as of the end of the preceding valuation period. VALUE OF THE GUARANTEED INTEREST DIVISION On valuation dates after the investment date, the value of the Guaranteed Interest Division is calculated as follows: (a) The value of the Guaranteed Interest Division at the end of the preceding valuation period plus interest at the declared rate credited during the current valuation period; plus (b) Any additional net premiums allocated to the Guaranteed Interest Division plus interest credited to these premiums during the current valuation period; plus (c) Any value transferred to the Guaranteed Interest Division during the current valuation period; minus (d) Any value transferred from the Guaranteed Interest Division during the current valuation period; minus (e) Any partial withdrawals taken and any applicable partial withdrawal service fees which are allocated to the Guaranteed Interest Division during the current valuation period; plus (f) Any amounts transferred from the Loan Division as a result of a loan or loan interest payment; minus (g) Any amounts transferred to the Loan Division as a result of any loans which are allocated to the Guaranteed Interest Division during the current valuation period; minus (h) The portion of the monthly deduction allocated to the Guaranteed Interest Division, if a monthly processing date occurs during the current valuation period; minus (i) The portion of any transaction charges and mutual fund redemption fees allocated to the Guaranteed Interest Division during the current valuation period. VALUE OF THE LOAN DIVISION On valuation dates after the investment date, the value of the Loan Division is calculated as follows: (a) The value of the Loan Division on the prior valuation date; plus (b) Any interest credited to the Loan Division during the valuation period; plus (c) An amount equal to any additional loans since the prior valuation date; minus (d) Any loan repayments, including payment of loan interest; plus (e) The amount of accrued loan interest if the valuation date is a policy anniversary; minus (f) The amount of interest credited to the Loan Division during the year if the valuation date is a policy anniversary. On policy anniversaries, any amount of interest credited to the Loan Division during the year is transferred from the Loan Division to the divisions of the Separate Account and Guaranteed Interest Division according to your premium allocation instructions then in effect. 2516(VUL)-09/07 V00025160013 13 DEDUCTIONS MONTHLY DEDUCTION The monthly deduction is equal to: (a) The cost of insurance charges for this policy; plus (b) The monthly charges for any other additional benefits provided by rider; plus (c) The monthly expense charges shown in the Schedule. Monthly deductions are taken from the divisions of the Separate Account and Guaranteed Interest Division as described in the prospectus in effect at the time of the transaction. You may designate a single source from which deductions will be taken. This deduction is taken from your account value as of the monthly processing date. These deductions will be displayed in periodic reports that we send you at least once per policy year.
